DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/17/2022 has been entered.
Claims 1 and 11 have been amended, claims 7 and 15 were canceled and no new claims were added. Therefore, claims 1-4, 6, 8-12 and 14 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit – corresponding to element 110 in Fig. 1” and “driving lane identification unit – corresponding to element 120 in Fig. 1” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	Claims 1-2, 4, 6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groult et al. (Groult; US 2019/0263410) in view of Becker et al. (Becker; US 2017/0249839) and further in view of Hayes et al. (Hayes; US Pat. No. 10,896,606).
	For claim 1, Groult discloses a vehicle control device, comprising:
	a receiving unit receiving emergency vehicle driving information including at least one of location information, path information, speed information, or driving lane information for an emergency vehicle [E.g. 0053: detecting, if the vehicle being located on the emergency lane is an emergency vehicle. This step may allow even more effectively to evaluate if the situation the ego vehicle is approaching is an emergency and thus if passing this emergency vehicle is critical. Therefore, the steps to take may further be adjusted. For example, it might be provided that in case a vehicle not being an emergency vehicle is present on the emergency lane, a lateral movement may be provided within the ego lane independently, if a lane change would generally be possible. Alternatively or additionally, it might be defined that the speed of the ego vehicle is kept constant. On the other hand, in case an emergency vehicle is detected, a lane change and reducing the speed of the ego vehicle may be preferred, 0054: The detection of an emergency vehicle may for example be reached by sensing the color of the vehicle on the emergency lane. Further, this step may be reached by detecting, if an emergency light, or gyrophare, respectively is present and potentially if an emergency light is turned on,  0072, and 0074]; 
	a driving lane identification unit extracting road information for a road on which a vehicle is driving using location information and map information for the vehicle and obtaining driving lane information for the vehicle based on sensor information obtained from a sensor of the vehicle [E.g. 0018: detecting, if the ego lane is positioned next to an emergency lane, comprises detecting the speed of the vehicle being positioned on the emergency lane. With this regard, it is mostly provided that in case a vehicle is positioned on an emergency lane, the latter stands still or moves with a limited speed, only. Therefore, determining the speed of the vehicle being located on the emergency lane may give a hint with regard to the present situation, i.e. if the ego vehicle travels on a road having an emergency lane and in more detail if the ego vehicle travels on an ego lane which is situated next to such as adjacent to an emergency lane. Thus, a speed limit which indicates a vehicle being present on an emergency lane may be stored in the control unit of the driver support system, 0021: detecting, if the ego lane is positioned next to such as adjacent to an emergency lane, this step may comprise sensing at least one of road markings and traffic signs. With this regard, it is mostly provided that in case an emergency lane is present, such an emergency lane is separated by the lanes which are intended for conventional travelling by distinct road markings or that special traffic signs are provided. These road markings may be different from road markings separating conventional lanes which are intended for conventional driving for example in that the respective road markings comprise a special length, pattern and/or color. Therefore, sensing the road markings or traffic signs may give a hint with regard to the present situation, i.e. if the ego vehicle travels on a road having an emergency lane and in more detail if the ego vehicle travels on an ego lane which is situated next to such as adjacent to an emergency lane and for example on the most right lane…, 0023, 0035, 0053]; and 
	a driving controller determining whether the emergency vehicle and the vehicle travel close by using the emergency vehicle driving information and the driving lane information for the vehicle and controlling to vary at least one of a set speed value or a set inter-vehicle distance of a driving assist system applied to the vehicle and activated based on a result of the determination [E.g. 0009: the method comprising the steps of:  a) Monitoring the emergency lane; b) Determining, if a vehicle is present on the emergency lane in front of the ego vehicle; and c) before the ego vehicle passes the vehicle on the emergency lane, performing at least one of c1) changing the lateral position of the ego vehicle in order to increase the lateral distance to the emergency lane; and c2) decreasing the speed of the ego vehicle, 0031: according to which before the ego vehicle passes the vehicle on the emergency lane, the lateral position of the ego vehicle is changed in order to increase the lateral distance to the emergency lane, it may be avoided that the ego vehicle passes the vehicle on the ego lane in a lateral distance which is too small. In contrast thereto, as the lateral distance of the ego vehicle to the emergency lane and thus to the vehicle being located thereon is increased, the danger of coming in conflict with the vehicle, objects occurring with this regard, or with persons accompanying the vehicle is significantly reduced, 0053: detecting, if the vehicle being located on the emergency lane is an emergency vehicle. This step may allow even more effectively to evaluate if the situation the ego vehicle is approaching is an emergency and thus if passing this emergency vehicle is critical. Therefore, the steps to take may further be adjusted. For example, it might be provided that in case a vehicle not being an emergency vehicle is present on the emergency lane, a lateral movement may be provided within the ego lane independently, if a lane change would generally be possible. Alternatively or additionally, it might be defined that the speed of the ego vehicle is kept constant. On the other hand, in case an emergency vehicle is detected, a lane change and reducing the speed of the ego vehicle may be preferred, 0059, claim 1],
	wherein when it is determined that the emergency vehicle and the vehicle travel in different lanes, the driving controller determines a variable parameter of the driving assist system applied to the vehicle and activated, as at least one of a set speed value or a set inter-vehicle distance, based on a driving lane difference value between the emergency vehicle and the vehicle [E.g. 0031-0035, 0041, 0053, 0059, claim 1].
	Groult fails to expressly disclose that the driving controller determine whether the emergency vehicle and the vehicle travel on the same lane using the emergency vehicle driving information and the driving lane information for the vehicle.
	However, as shown by Becker, it was well known in the art of emergency vehicle detection to include a driving controller of a vehicle that determines whether an emergency vehicle and the vehicle travel on the same lane using emergency vehicle driving information and driving lane information for the vehicle and controlling the vehicle to change its lane based on a result of the determination [E.g. 0038-0041].
	It would have been obvious to one of ordinary skill in the art of emergency vehicle detection before the effective filling date of the claimed invention modify Groult with the teaching of Becker in order to enable providing a lane solely for the emergency vehicle in case the lane is shared with other vehicles so that the emergency vehicle can reach its destination faster and improve the overall traffic on the road. 
	Groult in view of Becker fails to expressly disclose wherein when it is determined that the driving lane of the vehicle is a lane next to the driving lane of the emergency vehicle, the driving controller controls to increase the set inter- vehicle distance to a preceding vehicle in the driving lane of the driving assist system applied to the vehicle and activated.
	However, as shown by Hayes, it was well known in the art of emergency vehicle detection that when it is determined that a driving lane of the vehicle is a lane next to the driving lane of an emergency vehicle, the driving controller controls to increase the set inter-vehicle distance to a preceding vehicle in the driving lane of the driving assist system applied to the vehicle and activated (E.g. Col 33, lines 37-46, Col 44, line 58 – Col 45, line 15, Col 26, lines 34-58 and Fig. 12C).
	It would have been obvious to one of ordinary skill in the art of emergency vehicle detection before the effective filling date of the claimed invention modify Groult in view of Becker with the teaching of Hayes in order to enable vehicles to easily pass through to a lane next to a lane an emergency vehicle is driving on and thereby increase the margin of safety on the road. 
	For claim 2, Becker further teaches wherein when it is determined that the emergency vehicle and the vehicle travel in the same lane, the driving controller selects a target lane to which the lane in which the vehicle is driving is to be changed [E.g. 0038-0041].
	For claim 4, Groult discloses wherein the driving controller selects the target lane to which the lane in which the vehicle is driving is to be changed using at least one of inter-vehicle distance information, speed information, or traffic information for an expected target lane [E.g. 0035, 0041, 0053, claim 1].
	For claim 6, Groult disclose wherein the driving controller determines the variable parameter as the set inter-vehicle distance and controls to increase the set inter-vehicle distance if the difference value falls within a preset first reference range, and the driving controller determines the variable parameter as the set speed value and controls to decrease the set speed value if the difference value falls within a preset second reference range [E.g. 0031-0035, 0041, 0053, 0059, claim 1].
	For claim 8, Groult discloses wherein if it is determined that the emergency vehicle and the vehicle travel in different lanes, the driving controller controls to decrease a set speed value of the driving assist system applied to the vehicle and activate [E.g. 0009, 0031, 0053, 0059, claim 1].
	For claim 9, Groult in view of Becker further teaches wherein if the driving assist system applied to the vehicle and activated performs braking control on the vehicle, the driving controller controls to further vary a set operation sensitivity applied to the driving assist system [E.g. 0009, 0031, 0053, 0059, claim 1; it is implied that a braking control is performed in order to lower the speed of the vehicle; also see Becker paragraph 0039].
	For claim 10, Becker further teaches wherein the driving controller calculates a distance between the emergency vehicle and the vehicle and, if it is determined that the calculated distance is a set value or less, provides a notification to the vehicle in front of the emergency vehicle [E.g. 0038-0041].
	For claim 11, is interpreted and rejected as discussed with respect to claim 1.
	For claim 12, is interpreted and rejected as discussed with respect to claim 2.
	For claim 14, is interpreted and rejected as discussed with respect to claim 6.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Groult et al. in view of Becker further in view of Hayes and further in view of Lee et al. (Lee; US 2019/0039613).
	Groult in view of Becker and Hayes fails to expressly disclose wherein if a driving path to a destination is set in the vehicle, and it is determined that the road where the vehicle is driving within a predetermined distance is changed based on the driving path, the driving controller selects the target lane based on a direction in which the road is changed.
	However, as shown by Lee, it was well known in the art of vehicle lane selection that if a driving path to a destination is set in the vehicle, and it is determined that the road where the vehicle is driving within a predetermined distance is changed based on the driving path, driving controller selects the target lane based on a direction in which the road is changed [E.g. 0092, 0101, 0091, 0062].
	It would have been obvious to one of ordinary skill in the art of vehicle lane selection before the effective filling date of the claimed invention modify Groult in view of Becker and Hayes with the teaching of Lee in order to enable the vehicle to reach the planned destination timely without delay and thereby improve the overall user condition.

Response to Remarks
8.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689